CCA 20120649. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE EVIDENCE WAS LEGALLY SUFFICIENT TO FIND BEYOND A REASONABLE DOUBT THAT APPELLANT COMMITTED AGGRAVATED ASSAULT AND RECKLESS ENDANGERMENT IN VIOLATION OF ARTICLES 128 AND 134, UCMJ, BY ENGAGING IN UNPROTECTED SEX WHILE HIV-POSITIVE.
The decision of the Army Court of Criminal Appeals is vacated and the record of Trial is returned to the Judge Advocate General of the Army for remand to that court for reconsideration in light of United States v. Gutierrez, 74 M.J. 61 (C.A.A.F.2015).